Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27th, 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancotti (US 7,850,429) in view of Guimbal (US 4,915,585).
Regarding claims 1-2 and 9-10, Pancotti ‘429 teaches (figures 1-3) a rotary wing aircraft/helicopter comprising: 
a fuselage (Col. 2 Lines 1-2); 
at least one prime mover/ drive shaft supported in the fuselage (Col. 1 Lines 3-4); 
a rotor system (1) operatively connected to the at least one prime mover, the rotor system (1) comprising (Col. 1 Lines 3-4, Col. 2 Lines 3-4): 
a rotor hub (hub (2) and coupling member (11)) including a first beam attachment member and a second beam attachment member (Col. 1 Line 6; hub arm is a part of a rotor hub which holds the blades) (as shown in the figure below); 
a hub arm including a U-shaped beam member connected to the rotor hub (2), the U-shaped beam member including a first end portion, a second end portion and an intermediate section connecting the first and second end portions, the first end portion being connected at the first beam attachment member and the second end portion being connected at the second beam attachment member (as shown in the figure below);
a pitch change bearing (29, bearing 29 is lined up in pitch axis which can be used to vary pitch angle of the rotor blade) mounted between the first and second beam attachment member through the first end portion and the second end portion (Col. 3 Line 26) (as shown in the figure below); and 

    PNG
    media_image1.png
    712
    1023
    media_image1.png
    Greyscale


a centrifugal force (CF) bearing (15, bearing 15 allows blades to move in all possible planes in space about a center of rotation) arranged within and at the intermediate section of the U-shaped beam member (as shown in the figure above) (Col. 2 Lines 36-38),
but it is silent about the CF bearing including a support member connected to an inner surface of the U-shaped beam member and spaced from the intermediate section, wherein an elastomeric member is connected to the support member.
However, Guimbal ‘585 teaches (figure 9) a laminated spherical thrust bearing/ CF bearing (156) arranged within U-shaped beam member (two branches (164a, 164b) and the inner radial frame (159) forms a U-shaped beam member) comprising an outer radial frame/ support member (158) connected to an inner surface of the U-shaped beam member and spaced from 

    PNG
    media_image2.png
    344
    633
    media_image2.png
    Greyscale

Regarding claims 3 and 11, modified Pancotti ‘429 teaches (figures 1-3) the rotor system (1) wherein the intermediate section of the U-shaped beam member defines a loop end, the CF bearing (15) nesting within the loop end of the U-shaped beam member (as shown in the figure above).
Regarding claim 17, modified Pancotti ‘429 teaches (figures 1-3) the rotor system wherein the intermediate section is integrally formed with each of the first end portion and the second end portion (the intermediate section, first end portion and second end portion are integrally formed as clearly seen in the annotated figure of Pancotti ‘429).
Claims 4-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pancotti (US 7,850,429) and Guimbal (US 4,915,585) in view of Cravener et al. (US 10,703,461) and Dearman et al. (US 2019/0016456).
Regarding claims 4 and 12, modified Pancotti ‘429 teaches an invention as discussed above in claims 2 and 10 respectively, but it is silent about a blade cuff connected to rotor hub and extending over the U-shaped beam member, the blade cuff including a first end connected to the pitch change bearing and a second end, the second end defining a blade fold joint.
Cravener et al. ‘461 teaches (figures 3-5) a blade cuff/grip (216) connected to rotor hub extending over the centrifugal force bearing (211) and pitch/ outboard shear bearing (226, outboard shear bearing is lined up in pitch axis which can be used to vary pitch angle of the rotor blade) (Col. 4 Line 21, 48, 60-61), the blade cuff/grip (216) including a first end connected to the pitch change bearing/ outboard shear bearing (226) through the attachment member (as shown in the figure below) and a second end (Col. 4 Lines 59-67). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pancotti ‘429 to incorporate the teachings of Cravener et al. ‘467 to configure a rotor assembly with a blade cuff. One of ordinary skill in art would recognize that doing so would transform the outer surface of the blade end into an airfoil section to reduce drag.

    PNG
    media_image3.png
    512
    863
    media_image3.png
    Greyscale

Modified Pancotti ‘429 is silent about the second end of the blade cuff defining a blade fold joint. However, Cravener et al. ‘467 teaches (figure 5) a blade fold bolt/ joint (240) connecting blade (204) to rotor blade assembly (202) and Dearman et al. ‘456 teaches (figure 9D) a bearing assembly (714) including a centrifugal force bearing (716) and a shear bearing (718) where the pitch bearing is towards the hub and centrifugal force bearing away from the hub (Para 0063). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pancotti ‘429 to incorporate the teachings of Cravener et al. ‘467 and Dearman et al. ‘459 to configure the bearing arrangement such that the pitch bearing is towards the hub which defines the second end of the blade cuff as a blade fold joint. One of ordinary skill in art would recognize that doing so would provide the flexibility in the rearrangement of bearings which in turn gives flexibility in rotor system design and can be used to maximize the rotor system efficiency, as needed. 
Regarding claims 5 and 13, modified Pancotti ‘429 teaches (figures 1-3) a CF pin (as shown in the figure above) securing the CF bearing (15) to the connecting portion (13) (Col. 2 Lines 34-39). Modified Pancotti ‘429 teaches rotor assembly with a blade cuff as discussed 
 Regarding claim 6, modified Pancotti ‘429 teaches a blade cuff attachment member joining the first end of the blade cuff to the pitch change bearing. 
Regarding claim 7, modified Pancotti ‘429 teaches the blade cuff attachment member spaced from the rotor hub by an electronics receiving zone (the space in between the hub arm and rotor hub (as shown in the figure above) can be used to receive electronics).
Regarding claims 8 and 15, Pancotti ‘429 is silent about the U-shaped beam member formed from one or more of a graphite composite, a graphite epoxy, and mixtures of graphite and fiberglass epoxy. However, Dearman et al. ‘456 teaches (figure 9D) yoke (702), housing the bearings, formed from composite materials which may include one or more of carbon, graphite, or the like and any combination thereof (Para 0036 and 0063). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pancotti ‘429 to incorporate the teachings of Dearman et al. ‘456 to configure the U-shaped beam member formed from one or more of graphite composite to achieve the desired stiffness (Para 0032).
Regarding claim 14, modified Pancotti ‘429 teaches a rotor blade connected to the blade cuff at the blade fold joint. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pancotti (US 7,850,429) and Guimbal (US 4,915,585) in view of Dearman et al. (US 2019/0016456).
.
Response to Arguments
Applicant's arguments filed September 27th, 2021 have been fully considered but they are not persuasive.
Applicant’s argument regarding newly added claim limitation to claims 1 and 19 regarding “a support member connected to an inner surface of the U-shaped beam member and spaced from the intermediate section” is explained in the rejection above.
Applicant further argues that Pancotti ‘429 describes that “a coupling member 11 is bolted to a radially inner end of main body 10 to connect blade 3 to hub 2” and accordingly, Pancotti ‘429 describes the “coupling 11/hub arm” as being separate from the “hub 2/rotor hub” and does not include “the entire structure”, as alleged in the office action mailed June 25th, 2021.  
Regarding claim 16, applicant argues that Pancotti ‘429 and Dearman ‘456, alone or in combination, fail to reach, disclose, or suggest the combination of elements recited in claim 16, However, only the specific arrangements of bearings taught by Dearman ‘456 is being considered to modify the arrangement of bearings taught by Pancotti ‘429. The functionality aspects of Dearman ‘456 is not being considered to modify Pancotti ‘429. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647